Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 25-45 are pending in this Office action. Claims 1-24 are cancelled from consideration. 

Applicant's Response
In Applicant's Response dated 12/07/2021, Applicant cancelled Claims 1-24, added claims 25-45. 
Based on the terminal disclaimer filed on 12/07/2021, the double patenting rejections of claims 1-6, 9-13 and 17-21 previously set forth are withdrawn. 

Allowable Subject Matter
 	Claim 31, 38 and 45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 25, 27-30, 32, 34-37, 39 and 41-44 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bondurant et al, in view of Teodosiu et al, U.S. Patent Application Publication No. 20050262167. 
Claim 25:
	Bondurant discloses:
determining a value of a hash of a window of data of a storage object (see [0033]-[0042] → Bondurant discloses this limitation in that the system determines a data value of a Rabin finger hash of a portion (window) of a data stream);
determining whether the value of the hash of the window of data indicating an endpoint of a chunk boundary (see [0033]-[0042] → Bondurant discloses this limitation in that determines whether the Rabin hash finger print matches a predetermined check value for determining data stream chunk boundaries);
storing a storage object chunk boundary in response to the hash of the window of data 
determining a new window of data in the storage object following the window of data in response to storing the storage object chunk boundary when the window of data is not an end of data of the storage object (see [0033]-[0042] → Bondurant discloses this limitation in that the system determines an indication whether a chunk boundary has been reached for each sequence of data bytes by using sliding window checksum); and 
performing deduplication on chunks defined by stored storage object chunk boundaries (see [0033]-[0042] → Bondurant discloses this limitation in that the system performs data deduplication on chunk data by storing unique chunks by using chunk boundaries and sliding window hashing/checksum). 
Bondurant does not explicitly disclose:
the window of data satisfies a predetermined mathematical property for a number indicating an endpoint of a chunk boundary; the hash of the window of data meeting the predetermined mathematical property.  
However, Teodosiu discloses:
the window of data satisfies a predetermined mathematical property for a number indicating an endpoint of a chunk boundary; the hash of the window of data meeting the predetermined mathematical property (see Teodosiu [0005] → Teodosiu discloses this limitation in that the system uses a mathematical function evaluates hash values associated within a horizon window of data relative to potential chunk boundary for determining chunk boundaries). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the teachings of Bondurant with the teachings 

Claim 27:
	Bondurant as modified discloses:
determining whether the hash of the window of data matches one of the pseudo fingerprints in the list of pseudo fingerprints, wherein the storing the storage object chunk boundary is performed in response to further determining that the hash of the window of data matches one pseudo fingerprint in the list of at least one pseudo fingerprint (see Bondurant [0033]-[0042][0057][0058] and Fig. 6 → Bondurant as modified discloses this limitation in that the system performs iteration of chunking and hashing operations on sequence of data chunks with sliding window of data, wherein the system stores the unique chunk in chunk/ID database if the chunk is unique). 

Claim 28:
	Bondurant as modified discloses:
storing the value of the hash of the window of data in the list of at least one pseudo fingerprint after determining that the hash of the window of data does not satisfy the predetermined mathematical property (see Bondurant [0033]-[0042] and Teodosiu [0005] → Bondurant as modified discloses this limitation in that the system stores the unique chunk identifier in the database in response the chunk data does not satisfy the predetermined mathematical property);

Claim 29:
	Bondurant as modified discloses:
determining whether the window of data comprises an end of data of the storage object in response to determining that the hash of the window of data does not match one pseudo fingerprint in the list of at least one pseudo fingerprint, wherein the value of the hash is stored in the list of at least one pseudo fingerprint in response to determining that the window of data comprises the end of data of the storage object (see Bondurant [0033]-[0042] → Bondurant as modified discloses this limitation in that the identifier is calculated by the system hashing module for each chunk with its EOR (end-of-record). The end of search sequence (EOR) indication allows the data chunks to be synchronized as they pass on to the hashing module). 

Claim 30:
	Bondurant discloses:
wherein the new window of data is determined in response to further determining that the hash of the window of data does not match one pseudo fingerprint in the list of at least one pseudo fingerprint, and wherein the value of the hash is stored in the list of at least one pseudo fingerprint in response to determining that the window of data comprises the end of data of the storage object (see [0033]-[0042] → Bondurant discloses this limitation in that the system chunking module performs the steps of breaking the original data stream into chunks using Rabin 

Claim 32 is essentially the same as Claim 25 except it set forth the claimed invention as a system claim and is rejected for the same reason as applied hereinabove for Claim 25. 

Claims 34, 35, 36 and 37 perform the same functions as Claim 27, 28, 29 and 30 respectively.  Thus Bondurant as modified discloses/teaches every element of Claims 34, 35, 36 and 37 as indicated in the above rejection for Claims 27, 28, 29 and 30 respectively.

Claim 39 is essentially the same as Claim 25 except it set forth the claimed invention as a medium claim and is rejected for the same reason as applied hereinabove for Claim 25. 

Claims 41, 42, 43 and 44 perform the same functions as Claim 27, 28, 29 and 30 respectively.  Thus Bondurant as modified discloses/teaches every element of Claims 41, 42, 43 and 44 as indicated in the above rejection for Claims 27, 28, 29 and 30 respectively.

s 26, 33 and 40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bondurant et al, in view of Teodosiu et al, and further in view of Frandzel, U.S. Patent Application Publication No. 20080294696. 
Claim 26:
	Bondurant as modified discloses every element of Claim 25. 
Bondurant as modified does not explicitly disclose:
wherein an endpoint of the chunk boundary comprises a last byte of the window of data satisfying the predetermined mathematical property and wherein a starting point of the chunk boundary comprises a last byte of a chunk boundary of a previous chunk. 
However, Frandzel discloses:
wherein an endpoint of the chunk boundary comprises a last byte of the window of data satisfying the predetermined mathematical property and wherein a starting point of the chunk boundary comprises a last byte of a chunk boundary of a previous chunk (see Frandzel [0043] and Fig. 3 → Frandzel discloses this limitation in that the data block boundary comprises an end of the data block, wherein a starting point of a new block is defined at an end of the previous data block). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the teachings of Bondurant as modified with the teachings of Frandzel for the purpose of reducing total consumption of storage space by eliminating redundant data from storage. Overall processing load can be reduced and performance of the storage system can be enhanced, see Frandzel [0044]. 

Claims 33 and 40 perform the same functions as Claim 26.  Thus Bondurant as modified discloses/teaches every element of Claims 33 and 40 as indicated in the above rejection for Claim 26.

Response to Arguments
Applicant's arguments with respect to Claims 25-45 have been considered but are moot in view of the new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAN HUTTON/Primary Examiner, Art Unit 2154